DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Rejection Under 101
Applicant's arguments filed 06/28/2022 have been fully considered. Applicant argues that: 
The amended claims are not directed to an abstract idea since they arise in the computer realm similar to that of DDR Holdings example. In response to Applicant’s argument, as Applicant points out on page 13 of their Remarks the claims are directed at implementing a medication regimen for patients. Therefore, the claims are directed toward organizing human activity. See the updated rejection in light of the amendments.  
The additional elements amount to significantly more than the abstract idea similar to Example 42 of the guidance where the claims were directed at storing standardized updated information, generating messages, and transmitting messages to users in real-time. The claims recite an improvement in the computer technology and is therefore significantly more. In response to Applicant’s argument, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional elements amount to no more than mere instructions to apply an exception and insignificant extrasolution activity. See the updated rejection in light of the amendments. 
Rejection Under 102/103
Applicant's arguments filed 06/28/2022 have been fully considered. The prior art does not teach all of the limitations of the amended claim. Specifically, the art does not teach the features incorporated from claims 12 and 13. Examiner agrees with Applicant and a new ground of rejection is set forth. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 6-11, 14-15, 17-20, 23-28, 31-32, 34-37, 40-45, 48-49, 51, 79 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1 of the Alice/Mayo Test 
Claims 1-3, 6-11, 14-15, 17, 79 are drawn to a method for prescribing a medication dosing regimen, which is within the four statutory categories (i.e. process). Claims 18-20, 23-28, 31-32, 34 are drawn to a server system for prescribing a medication dosing regimen, which is within the four statutory categories (i.e. apparatus). Claims 35-37, 40-45, 48-49, 51 are drawn to a non-transitory computer-readable media (CRM) for prescribing a medication dosing regimen, which is within the four statutory categories (i.e. manufacture).
Step 2A of the Alice/Mayo Test - Prong One 
The independent claims recite an abstract idea. For example, claim 1 (and substantially similar with independent claims 18, 35) recites: 
A method comprising: 
presenting, via a healthcare-professional (HCP)-portal application, multiple medication-dosing regimens pertaining to a patient, wherein each presented medication- dosing regimen is associated with a respective different medication-dosing algorithm; 
receiving, via the HCP-portal application, an HCP selection of at least one of the presented medication-dosing regimens; and 
transmitting, to a medical mobile application (MMA) on a mobile device associated with the patient, HCP-selected-regimen data indicative of the at least one HCP-selected medication-dosing regimen, wherein the HCP-selected-regimen data is operable to unlock the at least one HCP-selected medication-dosing regimen on the MMA, and wherein the MMA is operable to access implementation data prestored on the mobile device for the at least one HCP-selected medication-dosing regimen only after the at least one HCP-selected medication-dosing regimen has been unlocked by the HCP-selected-regimen data.
These underlined elements recite an abstract idea that can be categorized, under its broadest reasonable interpretation, to cover the management of personal interactions (i.e., following rules or steps), but for the recitation of generic computer components. For example, but for the healthcare-professional (HCP)-portal application, medication-dosing algorithm, medical mobile application (MMA) on a mobile device, servers, communication interfaces, processors, data storage comprising instructions to perform the steps, the limitations in the context of this claim encompass an automation of following steps to prescribe medication dosing regimens to a patient. If a claim limitation, under its broadest reasonable interpretation, covers management of personal interactions but for the recitation of generic computer components, then the limitations fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. See MPEP § 2106.04(a).
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2-3, 6-11, 14-15, 17, 19-20, 23-28, 31-32, 34, 36-37, 40-45, 48-49, 51, 79 reciting particular aspects of prescribing a medication dosing regimen, but for the recitation of generic computer components). 
Step 2A of the Alice/Mayo Test - Prong Two 
The independent claim 1 (and substantially similar with independent claims 18, 35) recites: 
A method comprising: 
presenting, via a healthcare-professional (HCP)-portal application (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)), multiple medication-dosing regimens pertaining to a patient, wherein each presented medication- dosing regimen is associated with a respective different medication-dosing algorithm; (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
receiving, via the HCP-portal application (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)), an HCP selection of at least one of the presented medication-dosing regimens; and 
transmitting, to a medical mobile application (MMA) on a mobile device associated with the patient (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)), HCP-selected-regimen data indicative of the at least one HCP-selected medication-dosing regimen wherein the HCP-selected-regimen data is operable to unlock the at least one HCP-selected medication-dosing regimen on the MMA, and wherein the MMA is operable to access implementation data prestored on the mobile device for the at least one HCP-selected medication-dosing regimen(merely insignificant extrasolution activity steps as noted below, see MPEP 2106.05(g))only after the at least one HCP-selected medication-dosing regimen has been unlocked by the HCP-selected-regimen data.
The judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations, which: 
amount to mere instructions to apply an exception (such as recitations of the healthcare-professional (HCP)-portal application, medication-dosing algorithm, medical mobile application (MMA) on a mobile device, servers, communication interfaces, processors, data storage comprising instructions to perform the steps, thereby invoking computers as a tool to perform the abstract idea, see applicant’s specification [0011], [0047], [0049], [0067], [0151]-[0156], [0170]-[0172], see MPEP 2106.05(f))  
add insignificant extra-solution activity to the abstract idea (such as recitation of accessing prestored data on a mobile device amounts to insignificant extrasolution activity, see MPEP 2106.05(g))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims  2-3, 6-11, 14-15, 17, 19-20, 23-28, 31-32, 34, 36-37, 40-45, 48-49, 51, 79 recite additional limitations which amount to invoking computers as a tool to perform the abstract idea and claims  2-3, 6-11, 14-15, 17, 19-20, 23-28, 31-32, 34, 36-37, 40-45, 48-49, 51, 79 additional limitations which generally link the abstract idea to a particular technological environment or field of use).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Step 2B of the Alice/Mayo Test for Claims 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception and insignificant extrasolution activity. Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as using the healthcare-professional (HCP)-portal application, medication-dosing algorithm, medical mobile application (MMA) on a mobile device, servers, communication interfaces, processors, data storage comprising instructions to perform the steps, e.g., Applicant’s spec describes the computer system consistent with it being well-understood, routine, and conventional because it describes in a manner that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such elements to satisfy 112a.  (See Applicant’s Spec. [0011], [0047], [0049], [0067], [0151]-[0156], [0170]-[0172]); accessing prestored data on a mobile device, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv); using a processor coupled with a memory database to perform the steps, e.g., merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions, Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2358-59, 110 USPQ2d 1976, 1983-84 (2014). 
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea, and are generally linking the abstract idea to a particular field of environment. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  Therefore, the claims are not patent eligible, and are rejected under 35 U.S.C. § 101. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-9, 14, 17-20, 23-26, 31, 34-37, 40-43, 48, 51 are rejected under 35 U.S.C. 103 as being unpatentable over Booth et al. (US 2017/0053101) in view of Petterson et al. (US 2018/0060522) in view of Khalid (US 2018/0280245).
Regarding claim 1, Booth discloses a method comprising: 
presenting, via a healthcare-professional (HCP)-portal application, multiple medication-dosing regimens pertaining to a patient, (Booth Fig. 4A and corresponding text; [0011] the system also includes determining a next recommended treatment dose of insulin for the treated patient based on one or more of the identified optimum treatment doses associated with the patients of the patient population having training patient-state information similar to the patient-state information for the treated patient [0036] system 100 provides a reporting platform for reporting the recommendations, adjustments, or prescribed dose(s) to the user 40 and the patient 10 [0062] The service provider 130 may include a data processor 132 in communication with non-transitory memory 134. The service provider 130 provides the patient 10 with a process 200 (see FIG. 2A) (e.g., a mobile application, a web-site application, or a downloadable program that includes a set of instructions) executable on a processor 112, 132, 142, 192 of the dosing controller 160 and accessible through the network 20 via the patient device 110 [0068] process 200 may receive a username and a password (e.g., at a login screen displayed on the display 116, 146) to verify that a qualified and trained healthcare professional 40 is initiating the process 200 and entering the correct information that the process 200 needs to accurately administer insulin to the patient 10)
wherein each presented medication- dosing regimen is associated with a respective different medication-dosing algorithm; (Booth [0067] The training program 300a enables the program to train itself to perform more effectively. To accomplish this, it retrieves a set of new training data 308 from the BG history data 208b and processes it to learn an up-to-date predictive model capable of predicting glycemic variables for a wide number of patient-profiles. From the training data 308, the training program 300a uses patient-state information 208a, BG history data 208b, and/or SubQ information 208c to tabulate counts and calculate probabilities, averages, regression functions, and/or other statistical data that may be saved (in the non-transitory memory 114, 134, 144). After the training run is complete, the probabilities and other statistical data are available for use by the treatment program 300b to predict an optimum treatment dose for the patient 10 {construed as different dosing algorithms based on the data and information, such as 208c, was provided} [0080] the training program 300a may also use other classification methods such as IF-Then Rule Induction, Bayesian Classifiers, Naïve Baysian Classifiers, Iterative Dichotomiser 3 (ID3) algorithms, K Nearest Neighbor, and Neural Networks)
receiving, via the HCP-portal application, an HCP selection of at least one of the presented medication-dosing regimens; and (Booth Fig. 2D and corresponding text; [0073] In some examples, the process 200 at block 208 requests the user 40 to enter SubQ information 208c for the patient 10, such as patient diabetes status, subcutaneous type ordered for the patient 10 (e.g., Basal/bolus and correction that is intended for patients on a consistent carbohydrate diet, total daily dosage (TDD), bolus insulin type (e.g., Novolog) {picking the subcutaneous type is construed as the selection of the regimen})
transmitting, to a medical mobile application (MMA) on a mobile device associated with the patient, HCP-selected-regimen data indicative of the at least one HCP-selected medication-dosing regimen. (Booth Fig. 1B and corresponding text; [0036] Finally, the system 100 provides a reporting platform for reporting the recommendations, adjustments, or prescribed dose(s) to the user 40 and the patient 10 [0090] The reporting module 80 of the system 100 may recommend the optimum insulin to the patient 10 by transmitting the optimum insulin dose to the patient computing device 110 for the patient 10 to view upon the display 116).
Booth does not appear to explicitly disclose wherein the HCP-selected-regimen data is operable to unlock the at least one HCP-selected medication-dosing regimen on the MMA, and wherein the MMA is operable to access implementation data prestored on the mobile device for the at least one HCP-selected medication-dosing regimen only after the at least one HCP-selected medication-dosing regimen has been unlocked by the HCP-selected-regimen data. However, Petterson teaches it is old and well-known in the art of healthcare regimen data processing wherein:
the HCP-selected medication dosing regimen is operable to unlock the at least one HCP-selected medication-dosing regimen on the MMA (Petterson [0055] teaches a patient can gain access once the healthcare provider grants access to the locked portions of the application [0036] teaches the application runs on a computing device such an Android or iOS)  
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare regimen data processing, before the effective filing date of the claimed invention, to modify Booth to incorporate the HCP-selected medication dosing regimen is operable to unlock the at least one HCP-selected medication-dosing regimen on the MMA as taught by Petterson in order to allow for more efficient health monitoring and connecting patient and physicians. See Petterson [0002]-[0004]. 
Booth-Petterson does not appear to explicitly disclose wherein the MMA is operable to access implementation data prestored on the mobile device for the at least one HCP-selected medication-dosing regimen only after the at least one HCP-selected medication-dosing regimen has been unlocked by the HCP-selected-regimen data. However, Khalid teaches it is old and well-known in the art of healthcare regimen data processing wherein:
the MMA is operable to access implementation data prestored on the mobile device for the at least one selected medication-dosing regimen only after the at least one selected medication-dosing regimen has been unlocked by the selected-regimen data (Khalid [0143] teaches providing access privileges to the medication schedules [0092] teaches the medication schedule can be stored locally on device 302 and the physician is the one who has the ability to modify the treatment plan)
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare regimen data processing, before the effective filing date of the claimed invention, to modify Booth-Petterson to incorporate wherein the MMA is operable to access implementation data prestored on the mobile device for the at least one selected medication-dosing regimen only after the at least one selected medication-dosing regimen has been unlocked by the selected-regimen data as taught by Khalid in order to to allow the user to have access to the regimen. See Khalid [0004]. 
Regarding claim 2, Booth-Petterson-Khalid teaches the method of claim 1, and Booth further discloses wherein: the presented medication-dosing regimens comprise one or more insulin-dosing regimens; and the at least one HCP-selected medication-dosing regimen comprises at least one HCP- selected insulin-dosing regimen. (Booth [0017] the system 100 is a glycemic management tool for evaluation of a patient's current and cumulative blood glucose value BG, or current and cumulative A1c level, while taking into consideration the patient's information such as age, weight, and height. The system 100 may also consider other information such as carbohydrate content of meals and/or insulin doses being administered to the patient 10, e.g., long-acting insulin doses for basal insulin and rapid-acting insulin doses for meal boluses and correction boluses. Based on those measurements (that may be stored in non-transitory memory 24, 114, 144), the system 100 recommends a subcutaneous basal and bolus insulin dosing recommendation or prescribed dose to adjust and maintain the blood glucose level towards a configurable (based on the patient's information) physician's determined blood glucose target range BG.sub.TR)
Regarding claim 3, Booth-Petterson-Khalid teaches the method of claim 2, and Booth further discloses wherein: the one or more presented insulin-dosing regimens comprise at least one or more basal-insulin-dosing regimens and one or more bolus-insulin-dosing regimens. (Booth [0017] the system 100 is a glycemic management tool for evaluation of a patient's current and cumulative blood glucose value BG, or current and cumulative A1c level, while taking into consideration the patient's information such as age, weight, and height. The system 100 may also consider other information such as carbohydrate content of meals and/or insulin doses being administered to the patient 10, e.g., long-acting insulin doses for basal insulin and rapid-acting insulin doses for meal boluses and correction boluses. Based on those measurements (that may be stored in non-transitory memory 24, 114, 144), the system 100 recommends a subcutaneous basal and bolus insulin dosing recommendation or prescribed dose to adjust and maintain the blood glucose level towards a configurable (based on the patient's information) physician's determined blood glucose target range BG.sub.TR)
Regarding claim 6, Booth-Petterson-Khalid teaches the method of claim 2, and Booth further discloses wherein the at least one HCP-selected insulin-dosing regimen comprises a daily-titration bolus-insulin-dosing regimen associated with a daily-titration bolus-insulin-dosing algorithm. (Booth [0045] discloses having meal boluses determined for each meal during the day, i.e., breakfast, lunch, and dinner [0109] At block 424, the program 400a obtains the patient's next scheduled blood glucose measurement (BGgov) after the patient 10 [0110] At block 426, the SubQ meal bolus adjustment program 400a obtains the patient's blood glucose target range BG.sub.TR from the SubQ information 208c… the box associated with the patient's BG.sub.TR is selected by iteratively comparing the patient's BG.sub.TR to an upper bound of the BG.sub.TR attribute (TargetHigh) starting from the greatest BG.sub.TR, and using a logic phrase in accordance with the following expression: IF BG.sub.TR<TargetHigh THEN NTgt=NTgt+1).
Regarding claim 7, Booth-Petterson-Khalid teaches the method of claim 2, and Booth further discloses wherein the at least one HCP-selected insulin-dosing regimen comprises a fixed-dose bolus-insulin-dosing regimen associated with a fixed-dose bolus-insulin-dosing algorithm. (Booth [0043] Basal Insulin: Insulin that is intended to metabolize the glucose released by a patient's the liver during a fasting state. Basal insulin is administered in such a way that it maintains a background level of insulin in the patient's blood, which is generally steady but may be varied in a programmed manner by an insulin pump 123a. Basal insulin is a slow, relatively continuous supply of insulin throughout the day and night that provides the low, but present, insulin concentration necessary to balance glucose consumption (glucose uptake and oxidation) and glucose production (glucogenolysis and gluconeogenesis). A patient's Basal insulin needs are usually about 10 to 15 mU/kg/hr and account for 30% to 50% of the total daily insulin needs; however, considerable variation occurs based on the patient 10 [0044] Bolus Insulin: Insulin that is administered in discrete doses. There are two main types of boluses, Meal Bolus and Correction Bolus. [0107] At block 420, the patient's correction factor (CF) obtained from the SubQ information 208c is compared to child boxes associated with the CF attribute… iteratively comparing the patient's CF to an upper bound of the CF attribute (CFTop) starting from the lowest CF, and using a logic phrase in accordance with the following expression: IF CF<CFTop THEN NCF=NCF+1)
Regarding claim 8, Booth-Petterson-Khalid teaches the method of claim 2, and Booth further discloses wherein the at least one HCP-selected insulin-dosing regimen comprises a carbohydrate-bolus-calculator bolus-insulin-dosing regimen associated with a carbohydrate-bolus-calculator bolus-insulin-dosing algorithm. (Booth [0017] the system 100 is a glycemic management tool for evaluation of a patient's current and cumulative blood glucose value BG, or current and cumulative A1c level, while taking into consideration the patient's information such as age, weight, and height. The system 100 may also consider other information such as carbohydrate content of meals and/or insulin doses being administered to the patient 10, e.g., long-acting insulin doses for basal insulin and rapid-acting insulin doses for meal boluses and correction boluses. Based on those measurements (that may be stored in non-transitory memory 24, 114, 144), the system 100 recommends a subcutaneous basal and bolus insulin dosing recommendation or prescribed dose to adjust and maintain the blood glucose level towards a configurable (based on the patient's information) physician's determined blood glucose target range BG.sub.TR. [0036] The system 100 provides a meal-by-meal adjustment of Meal Boluses with carbohydrate counting by providing a dedicated subprogram that adjusts meal boluses based a Carbohydrate-to-Insulin Ratio (CIR) that is adjusted at each meal, based on the CIR used at the immediately preceding meal bolus and the BG that followed it. [0110] At block 426, the SubQ meal bolus adjustment program 400a obtains the patient's blood glucose target range BG.sub.TR from the SubQ information 208c… the box associated with the patient's BG.sub.TR is selected by iteratively comparing the patient's BG.sub.TR to an upper bound of the BG.sub.TR attribute (TargetHigh) starting from the greatest BG.sub.TR, and using a logic phrase in accordance with the following expression: IF BG.sub.TR<TargetHigh THEN NTgt=NTgt+1)
Regarding claim 9, Booth-Petterson-Khalid teaches the method of claim 2, and Booth further discloses wherein the at least one HCP-selected insulin-dosing regimen comprises a carbohydrate-meal-size-based-calculator bolus-insulin- dosing regimen associated with a carbohydrate-meal-size-based-calculator bolus-insulin- dosing algorithm. (Booth [0045] the Meal Bolus may be calculated in an amount generally proportional to the number of grams of carbohydrates in the meal. The amount of the Meal Bolus is calculated using a proportionality constant, which is a personalized number called the Carbohydrate-to-Insulin Ratio (CIR) and calculated as follows: Meal Insulin Bolus={grams of carbohydrates in the meal}/CIR). [0111] The SubQ meal bolus adjustment program 400a, at block 428, obtains the patient's insulin-carbohydrate ratio (ICR) from the SubQ information 208c… comparing the patient's ICR to an upper bound of the ICR attribute (ICRboxTop) starting from the lowest ICR, and using a logic phrase in accordance with the following expression: IF ICR<ICRboxTop THEN NICR=NICR+1)
Regarding claim 14, Booth-Petterson-Khalid teaches the method of claim 1, and Booth further discloses wherein the MMA is operable to download additional implementation data for the at least one HCP-selected medication-dosing regimen onto the mobile device only after the at least one HCP-selected medication-dosing regimen has been unlocked by the HCP-selected-regimen data. (Booth [0072] The BG history data 208b includes treatment doses and outcome attributes associated with each treatment dose administered by the patient. FIG. 2B shows the display 116, 146 prompting the user 40 with the option to manually input the BG history data 208b of the patient 10 upon selection of a “Manual” button or to download the BG history data 208b upon selection of a “Download” button).
Regarding claim 17, Booth-Petterson-Khalid teaches the method of claim 1, and Booth further discloses wherein the MMA is configured to provide, via a mobile-device user interface of the mobile device, dosing recommendations based on the at least one HCP-selected medication-dosing regimen. (Booth Figs. 1B, 2D and corresponding text; [0145] To provide for interaction with a user, one or more aspects of the disclosure can be implemented on a computer having a display device, e.g., a CRT (cathode ray tube), LCD (liquid crystal display) monitor, or touch screen for displaying information to the user [0073] In some examples, the process 200 at block 208 requests the user 40 to enter SubQ information 208c for the patient 10, such as patient diabetes status, subcutaneous type ordered for the patient 10 (e.g., Basal/bolus and correction that is intended for patients on a consistent carbohydrate diet, total daily dosage (TDD), bolus insulin type (e.g., Novolog)).
Regarding claim 18, the claim recites substantially similar limitations as those already addressed in the rejection of claim 1, and, as such, is rejected for similar reasons as given above. Additionally, Booth further discloses:
one or more servers, (Booth [0147] The computing system can include clients and servers. A client and server are generally remote from each other and typically interact through a communication network)
each server comprising one or more communication interfaces, (Booth [0145] To provide for interaction with a user, one or more aspects of the disclosure can be implemented on a computer having a display device, e.g., a CRT (cathode ray tube), LCD (liquid crystal display) monitor, or touch screen for displaying information to the user)
one or more processors, and data storage, wherein the data storage of the one or more servers collectively contain instructions that, when executed by one or more of the processors of the one or more servers, are operable to cause the connected-care server system to carry out a set of server-system functions, the set of server-system functions including: (Booth [0144] Processors suitable for the execution of a computer program include, by way of example, both general and special purpose microprocessors, and any one or more processors of any kind of digital computer. Generally, a processor will receive instructions and data from a read only memory or a random access memory or both. The essential elements of a computer are a processor for performing instructions and one or more memory devices for storing instructions and data [0140] As used herein, the terms “machine-readable medium” and “computer-readable medium” refer to any computer program product, non-transitory computer readable medium, apparatus and/or device (e.g., magnetic discs, optical disks, memory, Programmable Logic Devices (PLDs)) used to provide machine instructions and/or data to a programmable processor, including a machine-readable medium that receives machine instructions as a machine-readable signal)
Regarding claim 19, the claim recites substantially similar limitations as those already addressed in the rejection of claim 2, and, as such, is rejected for similar reasons as given above.
Regarding claim 20, the claim recites substantially similar limitations as those already addressed in the rejection of claim 3, and, as such, is rejected for similar reasons as given above.
Regarding claim 23, the claim recites substantially similar limitations as those already addressed in the rejection of claim 6, and, as such, is rejected for similar reasons as given above.
Regarding claim 24, the claim recites substantially similar limitations as those already addressed in the rejection of claim 7, and, as such, is rejected for similar reasons as given above.
Regarding claim 25, the claim recites substantially similar limitations as those already addressed in the rejection of claim 8, and, as such, is rejected for similar reasons as given above.
Regarding claim 26, the claim recites substantially similar limitations as those already addressed in the rejection of claim 9, and, as such, is rejected for similar reasons as given above.
Regarding claim 29, the claim recites substantially similar limitations as those already addressed in the rejection of claim 12, and, as such, is rejected for similar reasons as given above.
Regarding claim 30, the claim recites substantially similar limitations as those already addressed in the rejection of claim 13, and, as such, is rejected for similar reasons as given above.
Regarding claim 31, the claim recites substantially similar limitations as those already addressed in the rejection of claim 14, and, as such, is rejected for similar reasons as given above.
Regarding claim 34, the claim recites substantially similar limitations as those already addressed in the rejection of claim 17, and, as such, is rejected for similar reasons as given above.
Regarding claim 35, the claim recites substantially similar limitations as those already addressed in the rejection of claims 1 and 18, and, as such, is rejected for similar reasons as given above. 
Regarding claim 36, the claim recites substantially similar limitations as those already addressed in the rejection of claim 2, and, as such, is rejected for similar reasons as given above.
Regarding claim 37, the claim recites substantially similar limitations as those already addressed in the rejection of claim 3, and, as such, is rejected for similar reasons as given above.
Regarding claim 40, the claim recites substantially similar limitations as those already addressed in the rejection of claim 6, and, as such, is rejected for similar reasons as given above.
Regarding claim 41, the claim recites substantially similar limitations as those already addressed in the rejection of claim 7, and, as such, is rejected for similar reasons as given above. 
Regarding claim 42, the claim recites substantially similar limitations as those already addressed in the rejection of claim 8, and, as such, is rejected for similar reasons as given above.
Regarding claim 43, the claim recites substantially similar limitations as those already addressed in the rejection of claim 9, and, as such, is rejected for similar reasons as given above.
Regarding claim 46, the claim recites substantially similar limitations as those already addressed in the rejection of claim 12, and, as such, is rejected for similar reasons as given above.
Regarding claim 47, the claim recites substantially similar limitations as those already addressed in the rejection of claim 13, and, as such, is rejected for similar reasons as given above.
Regarding claim 48, the claim recites substantially similar limitations as those already addressed in the rejection of claim 14, and, as such, is rejected for similar reasons as given above.
Regarding claim 51, the claim recites substantially similar limitations as those already addressed in the rejection of claim 17, and, as such, is rejected for similar reasons as given above.


Claims 10-11, 15, 27-28, 32, 44-45, 49 are rejected under 35 U.S.C. 103 as being unpatentable over Booth et al. (US 2017/0053101) in view of Hayes et al. (US 2012/0259278).
Regarding claim 10, Booth-Petterson-Khalid teaches the method of claim 1, and Booth further discloses further comprising 
a mobile- device user interface of the mobile device (Booth Figs. 1B, 2D and corresponding text; [0145] To provide for interaction with a user, one or more aspects of the disclosure can be implemented on a computer having a display device, e.g., a CRT (cathode ray tube), LCD (liquid crystal display) monitor, or touch screen for displaying information to the user)
Booth does not appear to explicitly disclose receiving a regimen acceptance. However, Hayes teaches it is old and well-known in the art of healthcare data processing to have:
receiving, from the MMA, a regimen-accepted indication indicating that the MMA had received a patient-acceptance indication associated with the at least one HCP-selected medication-dosing regimen. (Hayes [0069] the infusion device will provide alarms for too much or too little fluid delivery, followed by displaying the recommendation on the screen for patient input on whether to accept, alter or reject the recommendation)
Alerting patients about dosages exceeding thresholds helps to avoid dramatic drops in blood glucose levels. See Hayes [0069]-[0071].
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare data processing, before the effective filing date of the claimed invention, to modify Booth-Petterson-Khalid to incorporate receiving, from the MMA, a regimen-accepted indication indicating that the MMA had received a patient-acceptance indication associated with the at least one HCP-selected medication-dosing regimen as taught by Hayes. Having a patient accept the dosing regimen alerts the patient as to the correct dosing and helps to avoid any drops in blood glucose levels. 
Regarding claim 11, Booth-Petterson-Khalid teaches the method of claim 1, and Booth further discloses further comprising 
a mobile- device user interface of the mobile device (Booth Figs. 1B, 2D and corresponding text; [0145] To provide for interaction with a user, one or more aspects of the disclosure can be implemented on a computer having a display device, e.g., a CRT (cathode ray tube), LCD (liquid crystal display) monitor, or touch screen for displaying information to the user)
Booth does not appear to explicitly disclose receiving a regimen rejection. However, Hayes teaches it is old and well-known in the art of healthcare data processing to have:
receiving, from the MMA, a regimen-rejected indication indicating that the MMA had received a patient-rejection indication associated with the at least one HCP-selected medication-dosing regimen, and disabling the MMA on the mobile device associated with the patient in response to the patient-rejection indication. (Hayes [0069] the infusion device will provide alarms for too much or too little fluid delivery, followed by displaying the recommendation on the screen for patient input on whether to accept, alter or reject the recommendation. Thus, embodiments of the system allow the processor (controller) to recommend and/or deliver fluids to the body of the patient, without patient interaction, until the recommendation protocol exceeds or falls below patient-defined thresholds. [0075] An alert may be provided to the patient upon determination of these readings. The device may re-start when the patient accepts the recommendation.)
Alerting patients about dosages exceeding thresholds helps to avoid dramatic drops in blood glucose levels. See Hayes [0069]-[0071].
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare data processing, before the effective filing date of the claimed invention, to modify Booth-Petterson-Khalid to incorporate receiving, from the MMA, a regimen-rejected indication indicating that the MMA had received a patient-rejection indication associated with the at least one HCP-selected medication-dosing regimen, and disabling the MMA on the mobile device associated with the patient in response to the patient-rejection indication as taught by Hayes. Having a patient reject the dosing regimen and disable the device in response alerts the patient as to the correct dosing and helps to avoid any drops in blood glucose levels. 
Regarding claim 15, Booth-Petterson-Khalid teaches the method of claim 12, but does not appear to disclose the following, However, Hayes teaches it is old and well-known in the art of healthcare data processing to have:
wherein the HCP-selected-regimen data is operable to unlock the at least one HCP-selected medication-dosing regimen on the MMA conditionally upon receipt by the MMA of a patient-acceptance indication with respect to the at least one HCP-selected medication-dosing regimen. (Hayes [0069] the infusion device will provide alarms for too much or too little fluid delivery, followed by displaying the recommendation on the screen for patient input on whether to accept, alter or reject the recommendation. Thus, embodiments of the system allow the processor (controller) to recommend and/or deliver fluids to the body of the patient, without patient interaction, until the recommendation protocol exceeds or falls below patient-defined thresholds. [0075] An alert may be provided to the patient upon determination of these readings. The device may re-start when the patient accepts the recommendation {construed as unlocking the regimen and delivering the dose once it has been accepted})
Alerting patients about dosages exceeding thresholds helps to avoid dramatic drops in blood glucose levels. See Hayes [0069]-[0071].
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare data processing, before the effective filing date of the claimed invention, to modify Booth to incorporate wherein the HCP-selected-regimen data is operable to unlock the at least one HCP-selected medication-dosing regimen on the MMA conditionally upon receipt by the MMA of a patient-acceptance indication with respect to the at least one HCP-selected medication-dosing regimen as taught by Hayes. Having a patient accept the dosing regimen, thereby unlocking the regimen in response alerts, the patient can verify the correct dosing and avoid any drops in their blood glucose levels. 
Regarding claim 27, the claim recites substantially similar limitations as those already addressed in the rejection of claim 10, and, as such, is rejected for similar reasons as given above.
Regarding claim 28, the claim recites substantially similar limitations as those already addressed in the rejection of claim 11, and, as such, is rejected for similar reasons as given above.
Regarding claim 32, the claim recites substantially similar limitations as those already addressed in the rejection of claim 15, and, as such, is rejected for similar reasons as given above.
Regarding claim 44, the claim recites substantially similar limitations as those already addressed in the rejection of claim 10, and, as such, is rejected for similar reasons as given above.
Regarding claim 45, the claim recites substantially similar limitations as those already addressed in the rejection of claim 11, and, as such, is rejected for similar reasons as given above.
Regarding claim 49, the claim recites substantially similar limitations as those already addressed in the rejection of claim 15, and, as such, is rejected for similar reasons as given above.


Claim 79 is rejected under 35 U.S.C. 103 as being unpatentable over Booth et al. (US 2017/0053101) in view of DiPerna et al. (US 2017/0056590).
Regarding claim 79, Booth-Petterson-Khalid teaches the method of claim 1, but does not appear to explicitly disclose the following, however DiPerna teaches it is old and well-known in the art of healthcare data processing to be:
presenting, by the MMA a plurality of panels simultaneously on a visual display of the mobile device, wherein the plurality of panels comprises: (DiPerna Figs. 43B-C and corresponding text; [0297] A single page 456 may include one or more objects 466 simultaneously presented on the touch screen 452, where an object 466 may be any number of text, numbers, graphs, pictures, video, or combination thereof which display understandable information to a user. The information may have been entered by a user and/or presented by the portable infusion device 110)
a first panel that displays a number of units of insulin to be administered to the patient, and (DiPerna Figs. 43B-C and corresponding text; [0299] By way of one example, an object 466 displayed on the touch screen 452 may represent the number of units of insulin programmed to be delivered to the user)
a second panel that displays an amount of carbohydrates expected to be covered by the number of units of insulin displayed by the first panel; (DiPerna Figs. 43B-C and corresponding text; [0360] The currently activated personal delivery profile 604 also includes a saved carb ratio which allows the appropriate units of insulin for delivery to be calculated)
receiving at the mobile device user input representative of a requested adjustment to the number of units of insulin displayed by the first panel; and (DiPerna [0299] In addition, this object 466 may be a soft key so that when the user selects the object 466, the user is given the opportunity to modify the number of units of insulin programmed to be delivered to the user [0359] the quick bolus may be initiated by a user pressing and holding down a hard button (which may be referred to as the “wake” or “bolus” button) conveniently positioned on the portable insulin device 110. An embodiment of the home screen page may or may not be displayed on the touch screen 452 display 450 when the quick bolus delivery is initiated, and is not necessary for activating the delivery of a quick bolus)
updating, by the MMA, each panel of the plurality of panels according to the requested adjustment to the number of units of insulin displayed by the first panel, wherein the updating includes displaying an adjusted number of units of insulin by the first panel and an adjusted amount of carbohydrates expected to be covered by the adjusted number of units of insulin with the second panel. (DiPerna [0361] For example, a user may have defined a quick bolus increment to be five grams, and a carb ratio of 0.5 units of insulin for every five grams of carbs. Therefore, each time the user presses the hard button in response to the first query 654 of the quick bolus workflow 651, the grams of carbohydrate increase by five grams and the units of insulin increase by 0.5 units. Therefore, if the user presses the hard button three times in response to the first query 654 of the quick bolus workflow 651, the quick bolus programmed to be delivered to the user would be 1.5 units of insulin, as shown by way of example in FIG. 43B)
“Moreover, the user can view values of multiple parameters, such as parameters comprising a delivery profile 458, on a single display screen 450 or page 456. Therefore, a user is not limited to having to scroll through more than one page 456 to view, enter, or change, for example, a value, range, graph, or any object 466 representing any number of information entered by the user or presented by the portable infusion device 110.” See DiPerna [0299].
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare data processing, before the effective filing date of the claimed invention, to modify Booth-Petterson-Khalid to incorporate presenting, by the MMA a plurality of panels simultaneously on a visual display of the mobile device, wherein the plurality of panels comprise: a first panel that displays a number of units of insulin to be administered to the patient, and a second panel that displays an amount of carbohydrates expected to be covered by the number of units of insulin displayed by the first panel; receiving at the mobile device user input representative of a requested adjustment to the number of units of insulin displayed by the first panel; and updating, by the MMA, each panel of the plurality of panels according to the requested adjustment to the number of units of insulin displayed by the first panel, wherein the updating includes displaying an adjusted number of units of insulin by the first panel and an adjusted amount of carbohydrates expected to be covered by the adjusted number of units of insulin with the second panel as taught by DiPerna. Having all the information on one page creates a better user experience by not having to look at multiple pages to see all of the information – the information is all easily accessible in one location. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA R COVINGTON whose telephone number is (303)297-4604. The examiner can normally be reached Monday - Friday, 10 - 5 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA R. COVINGTON/Examiner, Art Unit 3686                                                                                                                                                                                                        
/RACHELLE L REICHERT/Primary Examiner, Art Unit 3686